t c memo united_states tax_court patricia a schott petitioner v commissioner of internal revenue respondent stephen c schott petitioner v commissioner of internal revenue respondent docket nos filed date scott a bieber for petitioners catherine m thayer james a whitten and william e bogner for respondent memorandum opinion cohen judge respondent determined federal gift_tax deficiencies for in docket no in the amount of dollar_figure and in docket no in the amount of dollar_figure the issue for decision in these consolidated cases is whether a successor annuity interest of a spouse in a retained two-life annuity is a qualified_interest that is subject_to valuation pursuant to sec_2702 unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of the transfers and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted these cases fully stipulated pursuant to rule the stipulated facts are incorporated by this reference at the time of the filing of the petitions in these cases petitioners resided in los altos california petitioners owned percent of the outstanding_stock of scs development company company a closely_held_corporation that develops constructs and sells single-family houses on date stephen c schott mr schott created the stephen c schott qualified annuity_trust a grantor_retained_annuity_trust grat in which mr schott was both the grantor and trustee on that same day patricia a schott mrs schott created the patricia a schott qualified annuity_trust a grat in which mrs schott was both the grantor and trustee each grat was funded by big_number shares of stock in the company that were valued at dollar_figure fach grat provided for fixed annual annuity payments in an amount egual to dollar_figure percent of the initial fair_market_value of the assets that were contributed the annuity was to be paid to the grantor commencing on date and ending on the date that wa sec_15 years after the commencement_date or if sooner on the date of death of the grantor if the grantor died prior to the end of the 15-year term the annuity was to be paid to the spouse for the balance of the term unless this right had been previously revoked by the grantor if the grantor died prior to the end of the 15-year term and if the spouse did not survive the grantor or if the grantor had revoked the interest of the spouse the annuity payments would cease and the remaining grat property would be held in trust for the surviving_spouse or for the descendants of the grantor for the stephen c schott qualified annuity_trust if the grantor survived the 15-year term the assets remaining in the grat would be held in trust for the grantor’s spouse if then living or otherwise for the grantor’s descendants for the patricia a schott qualified annuity_trust if the grantor survived the 15-year term the assets remaining in the grat would be held in trust for the grantor’s descendants during the annuity term distribution of trust income or principal could not be made to any person other than the grantor during the life of the grantor in the event that the grantor died and the spouse received the annuity distribution of income or principal could not be made to any person other than the spouse during the life of the spouse each grat was irrevocable except that the grantor retained the right to revoke the successor interest of his or her spouse in the annuity rach grat provided that the grantor intended to create a qualified_interest as defined in sec_2702 and that the provisions of the grat document were to be construed in accord with that intent each grat document further provided that if the initial fair_market_value of the assets that were contributed was incorrectly determined the trustee would either pay to or recover from the grantor or his or her spouse the amount necessary to account for the undervaluation or overvaluation of the assets within a reasonable period after the final federal tax_determination of the correct value each grat document also prohibited commutation of the annuity interest and additional contributions to the grat’s after the initial funding discussion petitioners assert that the interests in the annuities that were given to each spouse are qualified interests under sec_2702 and that the retained interests are single annuities based on two lives referred to as dual-life annuities petitioners contend that the retained interests in the annuities should be valued as interests for the term of years or for the lives of the grantor and spouse whichever is shorter respondent asserts that the interests in the annuities that were given to each spouse are not qualified interests and that the retained interests are single-life annuities respondent contends that the retained interests in the annuities should be valued as interests for the term of years or for the life of the grantor whichever is shorter valuation of a retained_interest as a dual-life annuity produces a greater retained value than valuation as a single-life annuity and correspondingly reduces the amount of the taxable gift of the remainder sec_2501 imposes a tax for each calendar_year on the transfer of property by gift a gift of property is valued as of the date of the transfer see sec_2512 generally where property is transferred in trust but the donor retains an interest in such property the value_of_the_gift is the value of the property that is transferred less the value of the donor’s retained_interest see sec_25_2512-5a gift_tax regs however if the gift in trust is to a family_member as defined in sec_2704 the value_of_the_gift is determined subject_to the limitations of sec_2702 sec_2702 provides sec_2702 special valuation rules in case of transfers of interests in trusts a valuation rules -- in general --solely for purposes of determining----whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in paragraph valuation of retained interests -- a in general --the value of any retained_interest which is not a qualified_interest shall be treated as being zero b valuation of gualified interest --- the value of any retained_interest which is a qualified_interest shall be determined under sec_7520 providing for use of valuation table prescribed by the secretary for annuities life interests etc b qualified_interest --for purposes of this section the term qualified_interest means---- any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in paragraph or regulations promulgated under sec_2702 expand the definition of qualified_interest in the following manner qualified_interest means a qualified_annuity_interest a qualified_unitrust_interest or a qualified_remainder_interest retention of a power_to_revoke a qualified_annuity_interest of the transferor’s spouse is treated as the retention of a qualified_annuity_interest sec_25_2702-2 gift_tax regs emphasis added a qualified_annuity_interest 1s an irrevocable right to receive a fixed amount payable to or for the benefit of the holder of the annuity interest for each taxable_year of the term sec_25_2702-3 gift_tax regs the term of a qualified_annuity_interest must be fixed and ascertainable at the creation of a grat see 115_tc_15 sec_25_2702-3 example gift_tax regs a gualified annuity interest cannot be a contingent_interest that may in fact never take effect see id a fixed amount is either a stated dollar amount or a fixed fraction or percentage not to exceed percent of the fixed fraction or percentage payable in the preceding year of the initial fair_market_value of the property that is being transferred to the trust as finally determined for federal tax purposes see sec_25 b gift_tax regs in either case a fixed amount must be payable periodically but not less frequently than annually see id the trust instrument must also prohibit distributions from the trust to or for the benefit of any person other than the holder of the qualified_annuity_interest during the term of the qualified_interest see sec_25_2702-3 gift_tax regs the term of the annuity interest must be fixed by the trust instrument for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods sec_25_2702-3 gift_tax regs for purposes of sec_2702 a transfer of an interest in property with respect to which there are one or more term interests is treated as a transfer in trust see sec_2702 a term_interest is one of a series of successive as contrasted with concurrent interests sec_25_2702-4 gift_tax regs petitioners’ argument that the retained interests in the annuities should be valued as interests for the term of years or for the lives of the grantor and spouse is essentially the same as the argument we rejected in cook v commissioner supra a case with nearly identical facts to those of the cases at hand in cook the taxpayers husband and wife each created two grat’s the grantor of each grat retained an annuity for a stated term of years if the grantor died before the expiration of the stated term of years and was survived by the spouse the annuity continued for the spouse until the earlier of his or her death or the expiration of the stated term if the grantor died before the expiration of the stated term of years and was not survived by the spouse the term of the annuity ended upon the death of the grantor in each trust the grantor reserved the power_to_revoke the interest of the spouse the taxpayers argued that the value of the remainder_interest in each grat of which the grantor made a taxable gift was the value of the assets that were contributed to the trust reduced by the value of a dual-life annuity see id pincite in cook the court decided that because the spousal interest in each grat was not fixed and ascertainable at the inception of the grat the spousal interest was contingent on the spouse’s surviving the grantor furthermore the court held that each spousal interest was not a qualified_interest because the spousal interest was subject_to revocation by the grantor and therefore if treated as a retained_interest of the grantor pursuant to sec_25_2702-2 gift_tax regs the requirement of sec_25_2702-3 gift_tax regs would not be met see cook v commissioner supra pincite as a retained_interest of the grantor the possibility existed that each retained annuity would extend for the life of the spouse which could be beyond the life of the term holder i1 e the grantor but less than a specified term of years thus each retained_interest violated sec_25_2702-3 -- - gift_tax regs which provides that the term of the annuity interest must be fixed by the trust instrument for one of three terms the life of the term holder a specified term of years or the shorter but not the longer of those periods for these reasons the spousal interests were valued at zero under sec_2702 a see id pincite petitioners acknowledge that cook is applicable to this issue but argue that cook was incorrectly decided however we find no reason to reach a result that is different from the result in cook as part of the analysis in cook the court relied on sec_25_2702-2 examples and gift_tax regs examples and are as follows example a transfers property to an irrevocable_trust retaining the right to receive the income for years upon expiration of years the income of the trust is payable to a’s spouse for years if living upon expiration of the spouse’s interest the trust terminates and the trust corpus is payable to a’s child a retains the right to revoke the spouse’s interest because the transfer of property to the trust is not incomplete as to all interests in the property 1ie a has made a completed_gift of the remainder_interest sec_2702 applies a’s power_to_revoke the spouse’s term_interest is treated as a retained_interest for purposes of sec_2702 because no interest retained by a is a qualified_interest the amount_of_the_gift is the fair_market_value of the property transferred to the trust example the facts are the same as in example except that both the term_interest retained by a and the interest transferred to a’s spouse subject_to a’s right of revocation are qualified annuity or unitrust interests the amount_of_the_gift is the fair_market_value of the property transferred to the trust reduced by the value of both a’s qualified_interest and the value of the qualified_interest transferred to a’s spouse subject_to a’ss power_to_revoke the court noted that in example the revocable spousal interest is treated as an interest retained by a and that a’s direct interest and the revocable spousal interest are both qualified interests pursuant to sec_2702 the interests of both a and his or her spouse at the creation of the trust are fixed and ascertainable for specified 10-year terms and are not contingent upon a’s death or the spouse’s death furthermore the court noted that because the interests were for a collective 20-year specified term example was an illustration of how a grantor could retain a power of revocation over a spousal interest that did not extend beyond the life of the term holder a specified term of years or the shorter but not the longer of those periods see cook v commissioner supra pincite petitioners claim that the holding in cook is inconsistent with example petitioners argue that example provides that the spouse’s receipt of payments from the trust is contingent upon the spouse’s living beyond the 10-year period of a’s interest ie the grantor’s interest petitioners contend that there is a possibility that the spouse in example will receive nothing and yet example holds that the interest of the spouse is a qualified_interest thus petitioners claim that the requirement in sec_25_2702-3 gift_tax regs that an interest be fixed was only intended to prevent interests such as the interest in sec_25_2702-3 example gift_tax regs from satisfying the definition of a qualified_interest sec_25_2702-3 examples and gift_tax regs incorporates the same factual scenario example a transfers property to an irrevocable_trust retaining the right to receive percent of the net fair_market_value of the trust property valued annually for years if a dies within the 10-year term the unitrust_amount is to be paid to a’s estate for the balance of the term a’s interest is a qualified_unitrust_interest to the extent of the right to receive the unitrust payment for years or until a’s prior death example the facts are the same as example except that if a dies within the 10-year term the unitrust_amount will be paid to a’s estate for an additional years the result is the same as in example because the 10-year term is the only term that is fixed and ascertainable at the creation of the interest reliance by petitioners on sec_25_2702-2 example gift_tax regs for the proposition that a contingent_interest can be a qualified_interest under sec_2702 1s misplaced petitioners misread example to include a nonfixed contingent spousal interest on the premise that the trust will only make payments to the spouse if the spouse is living at the end of the grantor’s 10-year term_interest petitioners’ interpretation of the example concentrates on the language that reads upon expiration of a’s years the income of the trust is payable to a’s spouse for years if living sec_25_2702-2 example gift_tax regs emphasis added however the spousal interest in examples and is a fixed noncontingent spousal interest for a term of years and the spouse or the estate of the spouse will receive payments from the grat whether or not the spouse is living at the end of the 10-year term of the grantor to hold that examples and contain a contingent spousal interest would ignore other language in the examples that states upon expiration of the spouse’s interest the trust terminates and the trust corpus is payable to a’s child sec_25_2702-2 example gift_tax regs emphasis added this sentence reflects that the remainder_interest of the child will vest only after the expiration of the 10-year term of the spouse the if living language in example relied on by petitioners should be interpreted to read that if the spouse is living at the end of the grantor’s 10-year term annuity payments shall be payable to the spouse but if the spouse is not living at the end of the grantor’s 10-year term the spouse’s 10-year term_interest is payable to the estate of the spouse petitioners also argue that dual-life annuities should be treated as qualified interests in valuing remainder interests in grat’s because dual-life annuities are respected in valuing charitable_remainder trusts petitioners rely on the legislative_history of sec_2702 which states that qualified interests under sec_2702 are similar to those permitted in charitable split interest trusts under sec_664 cong rec s15629 s15682 ndollar_figure daily ed date explanatory material concerning committee on finance reconciliation submission pursuant to house concurrent resolution sec_664 defines a charitable_remainder_annuity_trust as follows d definitions --- charitable_remainder_annuity_trust ---for purposes of this section a charitable_remainder_annuity_trust is a trust---- a from which a sum certain which is not less than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals emphasis added if congress intended to include dual-life annuities in the definition of a qualified_interest for valuing the remainder interests of grat’s congress could have included similar life or lives language in sec_2702 instead sec_2702 is silent as to what constitutes an acceptable term for a qualified -- - interest however the regulations under sec_2702 state that the term of a qualified annuity must be for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods sec_25_2702-3 gift_tax regs emphasis added the term restrictions that are found in the regulations are consistent with the purpose of sec_2702 which is to deter the potential valuation abuse that is inherent in using actuarial_tables by making unfavorable assumptions regarding certain retained rights see cong rec sdollar_figure s15680-s15681 daily ed date cook v commissioner supra pincite thus the general intent of congress to conform qualified interests in valuing grat’s with charitable split interest trusts did not include dual-life annuities our holding that the spousal interest in each grat that was created by petitioners is not a qualified_interest under sec_2702 is distinguishable from the previous decision of the court in 115_tc_589 in walton the taxpayer established two grat’s in which the taxpayer retained annuity rights in the event that the taxpayer died prior to the expiration of the annuity term the remaining scheduled annuity payments were to be made to the estate of the taxpayer the balance of the grat property would then be paid to the remainder beneficiaries at the expiration of the annuity term see id pincite -- - as part of the analysis the court in walton found that the interest of the estate could not be bifurcated from the retained_interest of the taxpayer see id pincite the court noted that an individual cannot make a gift to himself or to his or her own estate see id pincite therefore the court held that for purposes of determining the value under sec_2702 the taxpayer’s retained_interest should be valued as an annuity for a specified term of years rather than as an annuity for the shorter of a term certain or for the period ending upon the taxpayer’s death the dual-life annuity in the cases at hand differs from the annuity for a specified term of years in walton in that with the dual-life annuity the value of the remainder_interest would be reduced for a contingent spousal interest that may in fact never take effect furthermore the retained interests in walton satisfied one of the three term requirements of sec_25_2702-3 gift_tax regs we have considered all remaining arguments made by petitioners for a result contrary to that expressed herein and to the extent not discussed above they are irrelevant or without merit to reflect the foregoing and the concessions of the parties decisions will be entered under rule
